                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE:                                        )      BANKRUPTCY CASE NO.: 18-52951
                                              )
       ALLAN L. SMITH                         )      CHAPTER 13 PROCEEDING
       LANDRA A. SLAUGHTER                    )
                                              )      JUDGE ALAN M. KOSCHIK
               DEBTORS                        )
                                              )      OBJECTION TO PROOF OF CLAIM #7
                                              )      FILED BY US BANK TRUST NA C/O
                                              )      SN SERVICING CORPORATION

       Debtors have filed an objection to your claim in this bankruptcy case.

       Your claim may be reduced, modified, or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant the Objection, or if you want the Court to consider your
views on the Objection, then on or before June 1, 2019 you or your attorney must:

   1. File a written response explaining your position at:

               U. S. Bankruptcy Court
               John F. Seiberling Federal Building & U.S. Courthouse
               455 U.S. Courthouse
               2 South Main Street
               Akron, Ohio 44308

        If you mail your response to the court for filing, you must mail it early enough so the Court
will receive it on or before the date stated above.

   2. Mail a copy to:

               Robert H. Young, Esq.
               Amourgis & Associates
               3200 West Market Street, Suite 106
               Akron, Ohio 44333

               Keith Rucinski, Chapter 13 Trustee
               One Cascade Plaza
               Akron, OH 44308

      If you or your attorney do not take these steps, the Court may decide that you do not oppose
the Motion and may enter an Order granting the Motion without a Hearing.



18-52951-amk      Doc 46     FILED 05/01/19       ENTERED 05/01/19 15:00:20           Page 1 of 2
                                             Respectfully submitted,

                                             AMOURGIS & ASSOCIATES, LLC

                                             /s/ Robert H. Young          ____
                                             Robert H. Young (0036743)
                                             Attorney for Debtor
                                             3200 West Market Street, Suite 106
                                             Akron, Ohio 44333
                                             Phone: (330) 535-6650
                                             Fax: (330) 535-2205
                                             Email: roberty@amourgis.com




                                CERTIFICATE OF SERVICE

I certify that on May 1, 2019, a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

Robert H. Young, on behalf of Debtors, at roberty@amourgis.com

Keith Rucinski, on behalf of Chapter 13 Trustee’s office, at krucinski@ch13akron.com

John J. Lieberman, on behalf of SN Servicing Corporation at bankruptcy@sottileandbarile.com

Cleveland Office of the United States Trustee, on behalf of Daniel M. McDermott, United States
Trustee, at the registered address of the US Trustee @ USDOJ.gov established with the bankruptcy
court.

And by regular U.S. mail, postage prepaid, on:

Allan L. Smith
Landra A. Slaughter
8906 Langston Court
Macedonia, OH 44056

SN Servicing Corporation
323 Fifth Street
Eureka, CA 95501


                                             /s/ Robert H. Young
                                             Robert H. Young (0036743)
                                             Attorney for Debtor
 

18-52951-amk      Doc 46     FILED 05/01/19       ENTERED 05/01/19 15:00:20           Page 2 of 2
